Citation Nr: 0843298	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include bipolar disorder, anxiety 
disorder, adjustment disorder, and post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for a left foot disability has been 
received.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1973 to March 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the RO that, in 
part, declined to reopen a claim for service connection for 
an acquired psychiatric disability, to include anxiety 
disorder and adjustment disorder with mixed emotional 
features, on the basis that new and material evidence had not 
been received.  The veteran timely appealed.

In a prior June 1986 decision, the RO denied the veteran's 
claim for service connection for PTSD.  Since that decision 
there has been a new diagnosis.  A claim involving a new 
diagnosis is a new claim.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Moreover, the June 1986 denial was based 
on a finding that there was an inappropriate stressor.  
Regulatory changes in 2002 regarding the adjudication of PTSD 
claims based on personal assault allow the Board to 
adjudicate the veteran's current claim as an original, rather 
than as a reopened, claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In August 2008, the veteran withdrew his prior request for a 
Board hearing, in writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.

The Board notes that, in October 2006, the veteran requested 
service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure.  That matter is referred to 
the RO for appropriate action.  




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Acquired Psychiatric Disability

The veteran contends that his current psychiatric disability 
had its onset in service.

The evidence reflects that the veteran fell and hit his head 
following a syncopal episode in September 1973.  The 
diagnosis at that time was hyperventilation and anxiety.  
Records show that the veteran was still anxious in June 1974, 
and the medical treatment plan was to maintain him on a low 
dose of Elavil; the diagnosis was hyperventilation.  At that 
time the veteran was physically confined to the brig.  In 
February 1975, the veteran was hospitalized for observation 
following a suicidal gesture; diagnoses were acute 
situational reaction and emotionally unstable personality.

The veteran reported that he was sent to the brig for passing 
out leaflets of a walk-off while aboard the U.S.S. Midway 
(CVA-41).  A guard then smashed the veteran's head against a 
locker.  The veteran described another incident where a guard 
hit him so hard in the chest that the veteran dropped to his 
knees.  On other occasions, the veteran was hit on his legs 
by the guards.  After 15 days in the brig, the veteran was 
treated by a psychiatrist and given medications.  He 
reportedly served a total of 21 days in the brig, and had 
described the time spent in the brig as torture.  The veteran 
reportedly weighed 200 pounds when he entered military 
service, and weighed 147 at the time of his separation from 
service.

The veteran also submitted a New York Times article, 
describing the walk-off in June 1974 of a number of U.S. 
sailors from the aircraft carrier Midway in protest against 
racial discrimination and harsh discipline.

The post-service treatment records include clinical diagnoses 
of PTSD, anxiety, and an adjustment disorder.  The evidence 
also includes 2003 diagnoses of polysubstance dependence, 
denial; and substance-induced mood disorder.  Since 2004, the 
veteran has been diagnosed with a bipolar disorder.
 
There are several diagnoses of psychiatric disability 
contained in the record, but comprehensive testing, including 
psychological testing, with a complete review of the claims 
folder has not been accomplished.  

Not all of the veteran's service personnel records have been 
obtained.  These records could be helpful in corroborating 
the veteran's claimed stressors.

The Board notes that, in July 2003, the veteran identified 
another sailor who had been in the brig at the same time as 
the veteran, and who might be able to corroborate the 
physical assaults.  

The RO or AMC should also issue notice to the veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f) (2008).  This 
requirement is consistent with the duty to inform the 
claimant of the information and evidence needed to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2008).

Left Foot Disability

In January 2003, the RO declined to reopen a claim for 
service connection for a left foot disability.  The veteran 
submitted a notice of disagreement (NOD) in March 2003.  In 
February 2004, the RO issued a statement of the case (SOC) as 
to whether new and material evidence had been received to 
reopen a claim for service connection for a left foot 
disability.

On review of the claims file, it appears that the veteran may 
not have received the February 2004 SOC.  Records in the 
claims file reflect that the veteran had moved to a new 
address.  In correspondence received in May 2004, the veteran 
inquired as to when will he hear from VA concerning his left 
foot appeal, for which he requested DRO review in June 2003.  
The veteran again referenced his new address.  

Under the circumstances, it is the judgment of the Board that 
the RO or AMC should cure this procedural defect and re-issue 
a statement of the case (SOC) as to whether new and material 
evidence has been received to reopen a claim for service 
connection for a left foot disability, pursuant to 38 C.F.R. 
§ 19.30.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that an in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2008).  All specific examples of 
alternative sources of evidence listed 
in 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the 
veteran.  In particular, the veteran 
should be asked to present, or 
authorize VA to obtain, any evidence 
that tends to corroborate the 
occurrence of the in-service personal 
assaults aboard the U.S.S. Midway (CVA-
41)-to include a statement from the 
sailor identified by the veteran in 
July 2003 who had been in the brig at 
the same time as the veteran.

2.  Request the veteran's service 
personnel records for his period of 
active duty aboard the U.S.S. Midway 
(CVA-41) from June 1973 to March 1975, to 
include a record of assignments, from the 
National Personnel Records Center (NPRC), 
and associate them with the claims file.  
The RO or AMC should send a copy of the 
veteran's separation document with the 
request.

3.  Schedule the veteran for a VA 
psychiatric examination.  With regard to 
the veteran's claimed physical assaults, 
the examiner should indicate whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The claims folder 
and a copy of this remand must be 
provided to the examiner to review in 
conjunction with the examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the alleged 
stressor was sufficient to produce PTSD; 
and (2) whether it is at least as likely 
as not that there is a link between the 
current symptomatology and one or more of 
the in-service stressors found sufficient 
to produce PTSD by the examiner.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that a psychiatric disorder 
other than PTSD is related to the 
veteran's period of active service, or, 
in the case of psychoses, a period of one 
year following service.

Further, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors. 

4.  Issue a statement of the case (SOC) 
with regard to the issue of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a left foot disability.  The Board 
will further consider this issue only if 
a timely substantive appeal is received 
in response to the SOC.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




